DETAILED ACTION
This Office Action is in response to the election filed on 14 September 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 14 September 2022 is acknowledged.  The traversal is on the ground(s) that claim 1 is generic to claims 9-20 and that there is no search burden because searching claims 5 and/or 7 would encompass features of claim 9.  This is not found persuasive because there does not appear to be any cited evidence to support these conclusions. Specifically, the Remarks do not appear to cite to what limitations are generic to all the listed claims. Furthermore, there does not appear to be any cited evidence to support search results for claims 5 and/or 7 resulting in the features of claim 9. As such, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preisler et al. (US 2019/0109055 A1; hereinafter Preisler).
In regards to claim 1, Preisler teaches, e.g. fig. 1, a structure comprising: 
a trap rich isolation region (102) embedded within a bulk substrate (101/103) [0025]; and 
a heterojunction bipolar transistor (21) above the trap rich isolation region, with its sub-collector region (204/205) separated from the trap rich isolation region by a layer ()103 of the bulk substrate ([0025]; fig. 1).
In regards to claim 2, Preisler teaches the limitations discussed above in addressing claim 1. Preisler further teaches the limitations wherein the heterojunction bipolar transistor comprises a SiGe heterojunction bipolar transistor (231) with the trap rich isolation region (102) vertically below the sub-collector region (204/205) [0024-0025].
In regards to claim 3, Preisler teaches the limitations discussed above in addressing claim 1. Preisler further teaches the limitations further comprising shallow trench isolation structures (121) vertically above the sub-collector region (fig. 1: e.g. angled sidewall portions of (121) are vertically over complementary angled sidewall portions of (205)).
In regards to claim 7, Preisler teaches the limitations discussed above in addressing claim 1. Preisler further teaches the limitations wherein the trap rich isolation region (102) comprises polycrystalline silicon material [0028].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preisler as respectively applied to claims 1 and 7 above, in view of Chevalier et al. (US 2019/0140072 A1; hereinafter Chevalier).
In regards to claim 5, Preisler teaches the limitations discussed above in addressing claim 1. Preisler appears to be silent as to, but does not preclude, the limitations further comprising deep trench isolation structures contacting the trap rich isolation region and encapsulating the heterojunction bipolar transistor. Chevalier teaches the limitations further comprising deep trench isolation structures contacting the trap rich isolation region and encapsulating the heterojunction bipolar transistor ([0023]; fig. 2). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Preisler with the aforementioned limitations taught by Chevalier to have an HBT that increases collector dependent breakdown voltages for medium and high voltage type transistors (Chevalier [0023]).
In regards to claim 8, Preisler teaches the limitations discussed above in addressing claim 7. Preisler appears to be silent as to, but does not preclude, the limitations wherein the bulk substrate comprises single crystalline Si material and the trap rich isolation region is separated from the sub-collector region by the single crystalline Si material. Chevalier teaches the limitations wherein the bulk substrate comprises single crystalline Si material and the trap rich isolation region (126) is separated from the sub-collector region (105) by the single crystalline Si material (125) (fig. 11; see also [0010]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Preisler with the aforementioned limitations taught by Chevalier to have an HBT that increases collector dependent breakdown voltages for medium and high voltage type transistors (Chevalier [0023]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preisler as applied to claim 1 above, in view of Lum et al. (US 2019/0027436 A1; hereinafter Lum).
In regards to claim 6, Preisler teaches the limitations discussed above in addressing claim 1. Preisler appears to be silent as to, but does not preclude, the limitations further comprising grounded vias extending through the bulk substrate and contacting the trap rich isolation region. Lum teaches the limitations further comprising grounded vias extending through the bulk substrate and contacting the trap rich isolation region ([0045]; fig. 3). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Preisler with the aforementioned limitations taught by Lum to have ground shielding (Lum [0045]).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812